Citation Nr: 0125290	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for a claimed left leg 
disorder.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs









WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  

The veteran appeared at hearings before a Hearing Officer at 
the RO in January and August 2000.  

In July 2001, the veteran appeared for a hearing and offered 
testimony before the undersigned Board Member sitting at the 
RO.  



FINDINGS OF FACT

1.  The veteran is shown to have a bilateral congenital club 
foot defect that unequivocally existed prior to service.  

2.  The preexisting left leg defect is not shown to undergone 
an increase in severity beyond natural progress during his 
service.  



CONCLUSION OF LAW

The veteran's congenital left leg club foot that clearly and 
unmistakably existed prior to service was not aggravated 
thereby.  38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2001 Supp.)  

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Id; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board notes that, although the RO has not considered the 
issue on appeal in this case in light of the new law, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

In this regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim on multiple occasions, including a March 1999 Statement 
of the Case, and Supplemental Statements of the Case issued 
in January 2000 and in May 2001.  

In addition, the veteran was advised, during an August 2000 
hearing, to provide an opinion from his treating doctor 
regarding aggravation of his condition, and the RO has 
obtained all outstanding records pertinent to this appeal.  A 
VA examination was not necessary in conjunction with this 
claim, as the medical records adequately document the 
veteran's current disability status.  Thus, the Board 
concludes that the RO has complied with the requisite 
provisions of the VCAA and has met its duty to assist.  
38 C.F.R. § 5103A.  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination. This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).  

Once a finding is made that a disability preexisted service, 
the analysis turns to whether this disability was aggravated 
by such service.  There is a presumption of aggravation where 
the pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  38 U.S.C. 
§ 1153 (West 1991); 38 C.F.R. § 3.306; Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  However, the determination of 
whether the preexisting disability was aggravated by service 
is a question of fact.  Doran v. Brown, 6 Vet. App. 283 
(1994). 

The veteran's entrance examination report of October 1978 
noted pes planus that was not disqualifying, but no other 
clinical abnormality was observed.  In March 1979, the 
veteran reported for treatment of pain in his left leg and 
foot, stating that he had a birth defect of his left leg and 
foot.  

Subsequent orthopedic medical evaluations in March and April 
1979 showed a finding of bilateral club foot, with the left 
foot slightly shorter than the right.  In March 1979, it was 
noted that he had a congenital deformation of the left side 
of the body.  The diagnosis was that of overstress causing 
strain of the left ankle and foot.  

In March 1979, the veteran was place on a temporary L3 
profile for 30 days.  He was place on another temporary L3 
profile for 30 days in April 1979 for a "[c]ongenital 
deformity (L) foot."  

In May 1979, following an orthopedic evaluation, it was 
recommended that the veteran be placed on a permanent L3 
reclassification due to obvious limitations incompatible with 
combat arms duty.  

In May 1979, a Medical Board found that the veteran was 
medically qualified for a permanent L3 physical profile due 
to residual bilateral congenital club foot.  

Because the veteran's service medical records showed that he 
had a congenital defect of both feet that was not noted at 
entrance, but was noted within 6 months of enlistment, the 
Board finds, as a matter of fact, that the evidence clearly 
and unmistakably establishes that the veteran's bilateral 
club foot existed prior to his entrance into service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

Although the service medical records serve to establish that 
the defect pre-existed service, mere congenital defects are 
not diseases or injuries for the purposes of receiving VA 
compensation benefits.  38 C.F.R. § 4.9 (2001).  

There must be a determination that the veteran's preexisting 
club foot underwent an increase in severity during service.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1416-17 (1994); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).  

In the instant case, the service medical records show that 
the veteran suffered a temporary or intermittent symptoms 
related to his condition as manifested by his complaints of 
pain and discomfort.  However, the Board finds that there is 
no medical evidence to indicate an increase in severity or 
worsening of the pre-existing club foot condition during 
service.  

The service medical records show that, in March 1979, the 
veteran reported a history of having twisted his ankle about 
5 weeks earlier.  He stated that he had been experiencing 
pain in his left leg and foot since physical training began 
about two months earlier.  His report of birth defects of the 
left leg and foot were referred for orthopedic evaluation.  

The orthopedic physician noted the veteran's left foot 
congenital deformity and found some atrophy of the left lower 
extremity.  He reported a diagnosis of overstress causing 
strain of the left ankle and foot.  The veteran was assigned 
a light duty profile with a prohibition against running and 
marching over broken terrain limited to 10 minutes.  

The May 1979 follow-up medical evaluation noted that, while 
the veteran's bilateral club foot did not preclude his 
general fitness for duty, he was unfit for combat duty 
assignments.  It was recommended that his MOS be changed to 
non-combat arms.  He was then found to be medically qualified 
for duty with permanently assigned limitations on his 
running, jumping exercises and marching.  

The service medical records show no further complaints or 
clinical finding regarding the veteran's left leg or foot.  
Indeed, the only other reference to the left lower extremity 
was in a July 1981 clinical note.  At that time, the veteran 
complained of left knee pain after a racquetball game.  He 
declined a separation examination in October 1981, and was 
not found to need one after medical review of his records.  

There is no further medical evidence of complaints or 
clinical finding regarding the veteran's leg until February 
1997.  The submitted private medical records show that he 
reported having pain in his lumbar spine and left calf in 
February 1997, after having jumped from a forklift a month 
earlier.  He was treated with physical therapy and reported 
that he was feeling great in March 1997.  The physical 
therapist's evaluation noted that the veteran's left 
quadriceps and gastrocnemius muscles showed significant 
atrophy secondary to his developmental disability.  

In April 1999, the veteran was evaluated by a private 
neurologist for complaints of left leg pain and wasting for 4 
or 5 years.  The neurologist performed a battery of medical 
tests to evaluate the veteran's condition.  An MRI of the 
cervical spine in April 1999 showed degenerative joint 
disease, and an MRI of the brain in June 1999 showed a 
gliosis.  

In July 1999, nerve conduction studies of the left lower and 
upper extremities were interpreted as being normal.  An 
August 1999 clinical note from the veteran's neurologist 
noted a diagnosis of pain syndrome leg and low back.  He was 
recommended for rehabilitation to correct a slightly antalgic 
gait.  

The veteran's hearing testimony in January 2000 and August 
2000, and during the hearing in July 2001 before this Member 
of Board, essentially corroborate the service medical records 
in showing that he had developed pain in his left leg and 
foot during service.  He reported that the pain actually 
began during basic training and added that he failed to 
report it until he was transferred to overseas infantry duty.  

He acknowledged that he did not seek treatment until 1997 and 
stated that he failed to seek treatment after service because 
he had no insurance and could not afford VA treatment.  He 
later stated that he saw a family doctor after service, but 
he could not name the doctor.  He added that his condition 
had worsened since service, in that he could not separately 
move his toes, which he could do at the time of enlistment.  

While the medical evidence of record shows that the veteran 
does currently suffer from pain in left leg, the Board finds 
that the evidence is clear and convincing that the veteran's 
current leg pain is not shown to arisen as the result of 
service aggravation.  

Rather, the medical evidence of record shows that the 
symptoms of overuse strain of the left leg and foot, as 
observed during the initial part of his military service, 
were no more symptoms of a temporary exacerbation and, from 
the record, resolved after he was placed on duty limitations 
in May 1979.  

There is no medical evidence to show that the preexisting 
club foot defect increased in severity beyond natural 
progress or was chronically worsened during service.  See 38 
C.F.R. § 3.306(a).  

Indeed, as noted, the veteran's symptoms apparently subsided 
after his basic service duties were changed to allow for 
office work and light duty.  The Board notes that the law is 
well settled that a pre-existing condition will not be 
considered aggravated in service unless the underlying 
disorder of defect, as contrasted to the symptoms thereof, 
had worsened.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir. 1994); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Moreover, as is apparent here, the extended period without 
medical complaint or related findings (more than 17 years) is 
significant in supporting the determination in this case that 
the pre-existing condition had not been aggravated by 
military service.  No competent evidence has been submitted 
to support the veteran's assertions referable to service 
aggravation.  See Maxon v. Gober, 230 F.3d 1330, 1333 (2000); 
Jensen, supra, at 1417; 38 C.F.R. § 3.306(b).  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim of service connection based on 
aggravation of a congenital club foot, claimed as left leg 
disorder, must be denied.  



ORDER

Service connection for a left leg disorder is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 


